Citation Nr: 0328789	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-23 493A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for somatization 
disorder (claimed as undiagnosed illness manifested by muscle 
and joint pain, chest pain, and fatigue).

2.  Entitlement to service connection for an undiagnosed 
illness manifested by a mood disorder.

3.  Entitlement to service connection for bronchitis (claimed 
as an undiagnosed illnesses manifested by shortness of 
breath).

4.  Entitlement to service connection for residuals of 
exposure to lead in water, petroleum smoke and chemical 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
January 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision by the RO which denied claims of service connection 
for post-traumatic stress disorder (PTSD), right ear hearing 
loss, and for shortness of breath, chest pain, muscle/joint 
pain, fatigue, diarrhea, a mood disorder, stomach pain 
claimed as a manifestation of an undiagnosed illness.  The RO 
also denied the claim of service connection for residuals of 
exposure to lead in the water, to include as a manifestation 
of an undiagnosed illness.

In July 1999, the Board denied the claim of service 
connection for PTSD.  In January 2001, the RO granted the 
claim of service connection for right ear hearing loss and in 
February 2003, the RO granted service connection for 
irritable bowel syndrome which was previously claimed as 
diarrhea and stomach pain.  In light of the foregoing, the 
claims of service connection for PTSD, right ear hearing 
loss, diarrhea and stomach pain are no longer before the 
Board.  The only remaining issues on appeal are as on the 
cover page of this decision.  


REMAND

The veteran and his representative contend, in substance, 
that the veteran has muscle/ joint pain, chest pain, fatigue, 
a mood disorder, shortness of breath and residuals of 
exposure to lead in water, petroleum smoke and chemical 
agents due to his service in Southwest Asia.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board remanded the claims on appeal to the RO in July 
1999 for further adjudication.  The RO has essentially 
complied with the dictates of the remand, however, neither 
the veteran nor his representative were issued any sort of 
notification of the VCAA and the effect it had on his claims 
in appellate status.  The Board points out that the claims 
folder was returned to the Board in October 2003, close to 
three years after the VCAA was enacted.  The Board finds that 
the RO should inform the veteran and his representative of 
the VCAA and its notification provisions as it pertains to 
the issues currently on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of service 
connection for somatization disorder 
(claimed as undiagnosed illness 
manifested by muscle and joint pain, 
chest pain, and fatigue); service 
connection for an undiagnosed illness 
manifested by mood disorder; service 
connection for bronchitis (claimed as 
undiagnosed illness manifested by 
shortness of breath); and service 
connection for residuals of exposure to 
lead in water, petroleum smoke and 
chemical agents, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as 
§§ 5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claims.  The letter should also 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of veteran.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




